COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-11-00365-CV


TRISUN HEALTHCARE, LLC D/B/A                                      APPELLANT
THE PLAZA AT MANSFIELD

                                          V.

GINA KAY, INDIVIDUALLY AND AS                                     APPELLEES
REPRESENTATIVE OF THE
ESTATE OF TAMSEY LYNORA
MOORE, DECEASED

                                      ------------

          FROM THE 48TH DISTRICT COURT OF TARRANT COUNTY

                                      ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                      ------------

      We have considered “Appellant’s Unopposed Motion To Dismiss.” It is the

court’s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                                     PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and GARDNER, J.

DELIVERED: February 16, 2012

      1
       See Tex. R. App. P. 47.4.